[Cite as J.Y. v. J.Y., 2018-Ohio-3522.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                   )

J.Y.                                                  C.A. No.       17CA0037-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
J.Y.                                                  COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   17DV00005

                                  DECISION AND JOURNAL ENTRY

Dated: September 4, 2018



        CARR, Judge.

        {¶1}      Appellant J.Y. (“Father”) appeals from the judgment of the Medina County Court

of Common Pleas, Domestic Relations Division. This Court affirms.

                                                 I.

        {¶2}      On January 9, 2017, Father’s former spouse, Appellee J.Y. (“Mother”) filed a

petition for a domestic violence civil protection order against Father on behalf of the parties’ two

children. The allegations in the petition included that the older son had threatened suicide and,

after being hospitalized, revealed that he was very afraid of Father. Additionally, the petition

included allegations that the children had witnessed Father threaten to kill himself with a

handgun. An ex parte civil protection order was issued and the matter proceeded to a full

hearing before a magistrate. The magistrate granted the petition and the trial court adopted the

entry. Father did not file objections, and instead appealed, raising a single assignment of error

for our review.
                                                 2


                                                II.

                                  ASSIGNMENT OF ERROR

       THE EVIDENCE PRESENTED AT [THE] HEARING WAS INSUFFICIENT
       TO SUPPORT THE DOMESTIC RELATIONS COURT’S ISSUANCE OF THE
       REQUESTED DVCPO AGAINST APPELLANT-FATHER AND, FURTHER,
       THE ISSUANCE OF THAT DVCPO WAS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

       {¶3}    Father argues in his sole assignment of error that there was insufficient evidence

to support the issuance of the domestic violence civil protection order and that such issuance was

against the manifest weight of the evidence. Because Father failed to adhere to the procedural

requirements of Civ.R. 65.1, we do not address the merits of his arguments.

       {¶4}    Civ.R. 65.1(F)(3)(d)(i) provides, in relevant part, that, “[a] party may file written

objections to a court’s adoption, modification, or rejection of a magistrate's denial or granting of

a protection order after a full hearing, or any terms of such an order, within fourteen days of the

court’s filing of the order.” “While former Rule 65.1(G) provided that an order issued after a full

hearing was a final, appealable order with or without the subsequent filing of objections, that

Rule was amended in July 2016.” A.S. v. D.S., 9th Dist. Medina No. 16CA0080-M, 2017-Ohio-

7782, ¶ 5. Civ.R. 65.1(G) now states:

       Notwithstanding the provisions of any other rule, an order entered by the court
       under division (F)(3)(c) or division (F)(3)(e) of this rule is a final, appealable
       order. However, a party must timely file objections to such an order under
       division (F)(3)(d) of this rule prior to filing an appeal, and the timely filing of
       such objections shall stay the running of the time for appeal until the filing of the
       court’s ruling on the objections.

       {¶5}    Unfortunately, Father did not file objections prior to filing an appeal as required

by Civ.R. 65.1(G). Moreover, the fact that the domestic violence civil protection order indicated

that it was a final appealable order did not excuse Father from complying with the procedural
                                                 3


requirements of Civ.R. 65.1. A.S. v. D.S. at ¶ 6. Because Father failed to file objections, we

decline to address the merits of his assignment of error. See id.

       {¶6}    Father’s assignment of error is overruled.

                                                III.

       {¶7}    Father’s assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas, Domestic Relations Division is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                         4


SCHAFER, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

DAVID V. GEDROCK, Attorney at Law, for Appellant.

GERALD D. PISZCZEK, Attorney at Law, for Appellee.